       Case 2:20-cv-00221-BSM Document 3 Filed 12/31/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

ROBERT VAUGHAN                                                            PETITIONER
Reg #46688-424

v.                           No. 2:20-cv-00221-BSM-JTR


UNITED STATES OF AMERICA                                                RESPONDENT

                                   JUDGEMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 31st day of December, 2020.




                                                 UNITED STATES DISTRICT JUDGE
